Citation Nr: 0521050	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to an increased evaluation for a low back 
condition, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This case comes before the Board of Veterans'Appeals (Board) 
on appeal from a February 2003 rating decision by the RO in 
Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

Initially, the Board notes that since the February 2003 RO 
decision, the rating criteria for the spine have been 
amended, effective September 26, 2003.  See Fed. Reg. 51454- 
51458 (August 27, 2003) (to be codified as amended at 38 
C.F.R. § 4.71a, Codes 5235 to 5243).  The RO should 
readjudicate the claim, with consideration of the amended 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004), 
pertaining to lumbosacral strain.  

In an August 2003 VA outpatient record, the veteran indicated 
that he had been followed by his private physician, Dr. 
Mendelson.  Since no treatment records from Dr. Mendelson are 
contained in the claims file, the RO should attempt to obtain 
them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2004); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the 
duty to assist includes securing private and VA medical 
records to which a reference has been made).  Furthermore, 
given the ongoing treatment since the last VA examination in 
Janaury 2003, the veteran must be afforded a new examination.  
Id.  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should furnish the veteran 
with the appropriate release of 
information forms in order to obtain 
copies of medical records from Dr. 
Mendelson, and any additional private and 
VA medical records pertaining to 
diagnosis and treatment of the veteran's 
low back condition since January 2003.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined to evaluate 
the severity of the veteran's service 
connected back disability. The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination. The examination report 
should include the following: 

a)  In addition to an electromyogram 
(EMG) and nerve conduction studies (NCS), 
any tests deemed necessary should be 
performed.  Range of motion studies of 
the lumbosacral spine should be performed 
and the examiner is requested to state 
what is the normal range of motion of the 
lumbosacral spine.  The examiner should 
identify and assess any objective 
evidence of pain.  The examiner should 
indicate whether the veteran has a 
listing of whole spine to the opposite 
side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a 
standing position, loss of lateral motion 
with osteoarthritic changes, narrowing or 
irregularity of joint space, or abnormal 
mobility on forced motion.  

b) The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

c)  If neurological involvement is 
identified, the examiner is requested to 
identify the nerve(s) and all 
neurological symptoms to include reflex 
changes, characteristic pain, and muscle 
spasm, and express an opinion as to their 
severity.  The examiner is also to asked 
to indicate whether the degree of 
paralysis is complete or incomplete.  If 
incomplete whether the degree is 
moderate, moderately severe, or severe.  
Any functional impairment of the lower 
extremities due to disc disease should be 
identified.  In addition, the examiner 
should elicit a history concerning the 
frequency and duration of incapacitating 
episodes necessitating bed rest and 
treatment by a physician.
A complete rational for any opinion 
expressed should be included in the 
report

3.  Thereafter, the RO should then re-
adjudicate the claim, with consideration 
of the revised rating criteria for 
disorders of the spine, the General 
Rating Formula for Disease and Injuries 
of the Spine (effective September 26, 
2003).  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




